MEMORANDUM OPINION
No. 04-04-00415-CV
$8,164.00 U.S. CURRENCY AND 1996 DODGE INTREPID VIN #2BHD46TXTH127243,
Appellant
v.
The STATE of Texas,
Appellee
From the 218th Judicial District Court, Frio County, Texas
Trial Court No. 03-04-00096-CVF
Honorable Stella Saxon, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	July 14, 2004
DISMISSED
	Before the court is appellant's July 2, 2004 motion for voluntary dismissal.  Appellant's
motion to dismiss is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs of
appeal are taxed against the appellant.  See id. at (d).   
 
							PER CURIAM